                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                     GREENEVILLE DIVISION

 UNITED STATES OF AMERICA                                )
                                                         )               2:18-CR-118
        v.                                               )               JUDGE GREER
                                                         )
 JAMES BRANTLEY                                          )

                                MOTION TO CONTINUE SENTENCING

          COMES NOW, the United States of America, by and through the United States Attorney

 for the Eastern District of Tennessee, and moves the Court to continue for 30 days the sentencing in

 the above-captioned matter, which is currently set for June 17, 2019.     This is the United States’

 second motion for continuance in this matter.

          The United States and the defendant have jointly discovered and identified what they

 believe to be errors in the Presentence Investigation Report (PSR), filed as Document 11.       The

 United States submits that these errors, when corrected, will have the effect of reducing the total

 offense level of the defendant. It is in the interests of the defendant and in the interests of justice

 that the date of the sentencing hearing be continued so that the PSR may be amended, and the

 United States and the defendant may attempt to reach a proper understanding of the appropriate

 offense levels and file any objections prior to the sentencing of the defendant.

          Therefore the United States also requests that the Court continue the sentencing as well as

 all related filing deadlines, including the deadlines for filing the Sentencing Memorandum and

 Objections to the amended Presentence Report. Counsel for the defendant is in agreement and has

 no objection to this motion.




                                                     1




Case 2:18-cr-00118-JRG-MCLC Document 18 Filed 05/30/19 Page 1 of 3 PageID #: 307
        Respectfully submitted, this the 30th day of May, 2019,

                                           J. DOUGLAS OVERBEY
                                           United States Attorney

                                    By:    s/Timothy C. Harker
                                           TIMOTHY C. HARKER
                                           Assistant United States Attorney
                                           220 W Depot Street, Suite 423
                                           Greeneville, TN 37743
                                           423/ 639-6759
                                           Timothy.Harker@usdoj.gov




                                                2




Case 2:18-cr-00118-JRG-MCLC Document 18 Filed 05/30/19 Page 2 of 3 PageID #: 308
                                     CERTIFICATE OF SERVICE
         I hereby certify that on May 30, 2019, the foregoing motion was filed electronically. Notice
 of this filing was sent by operation of the court's electronic filing system to all parties indicated on
 the electronic filing receipt. Counsel not indicated on the court’s EFS will be served by regular U.S.
 Mail, postage prepaid.


                                               By:       s/Timothy C. Harker
                                                         Timothy C. Harker
                                                         Assistant United States Attorney




                                                     3




Case 2:18-cr-00118-JRG-MCLC Document 18 Filed 05/30/19 Page 3 of 3 PageID #: 309
